Exhibit 10.1

SECOND AMENDMENT

TO

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(this “Amendment”), dated as of October 25, 2013, is entered into by and among
the following parties:

 

  (i) the Borrowers identified on the signature pages hereto;

 

  (ii) UHS Receivables Corp., as Collection Agent;

 

  (iii) UHS of Delaware, Inc., as Servicer;

 

  (iv) Universal Health Services, Inc., as Performance Guarantor;

 

  (v) Victory Receivables Corporation, as a Conduit;

 

  (vi) The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Liquidity
Bank, LC Participant and Co-Agent for Victory’s Lender Group;

 

  (vii) SunTrust Bank (“SunTrust”), as Liquidity Bank, LC Participant and new
Co-Agent (in such capacity, the “New SunTrust Co-Agent”) for SunTrust’s Lender
Group;

 

  (viii) SunTrust Robinson Humphrey, Inc. (“STRH”), as prior Co-Agent for
SunTrust’s Lender Group (in such capacity, the “Prior SunTrust Co-Agent”);

 

  (ix) Market Street Funding LLC (“Market Street”), as a Conduit and as Assignor
(as defined below); and

 

  (x) PNC Bank, National Association (“PNC”), as Liquidity Bank, LC Participant,
Co-Agent, LC Bank, Administrative Agent and as Assignee (as defined below).

Capitalized terms used but not otherwise defined herein have the respective
meanings set forth in the Credit and Security Agreement defined below.

BACKGROUND

1. The parties hereto have entered into that certain Amended and Restated Credit
and Security Agreement, dated as of October 27, 2010 (as amended, supplemented
and otherwise modified from time to time, the “Credit and Security Agreement”).

2. Market Street, as the assignor (in such capacity, the “Assignor”), desires to
sell, assign and delegate to PNC, as the assignee (in such capacity, the
“Assignee”), all of the Assignor’s rights under, interest in, title to and
obligations under the Credit and Security Agreement and the other Transaction
Documents (collectively, the “Assigned Documents”), and the Assignee desires to
purchase and assume from the Assignor all of the Assignor’s rights under,
interest in, title to and obligations under the Assigned Documents.



--------------------------------------------------------------------------------

3. After giving effect to the assignment and assumption contemplated in
Section 1 of this Amendment, each of the parties hereto desires that Market
Street cease to be a party to the Credit and Security Agreement and each of the
other Assigned Documents to which it is a party and to be discharged from its
duties and obligations under the Credit and Security Agreement and each of the
other Assigned Documents.

4. Concurrently herewith, the parties hereto (other than the Performance
Guarantor and Market Street) are entering into that certain Amended and Restated
Fee Letter, dated as of the date hereof (the “Amendment Fee Letter”).

5. The parties hereto desire to amend the Credit and Security Agreement as set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. PNC Assignment and Assumption.

(a) Sale and Assignment by Assignor to Assignee. At or before 2:00 pm (New York
time) on the date hereof, the Assignee shall pay to the Assignor, in immediately
available funds, (i) the amount set forth on Schedule I hereto (such amount, the
“Principal Payment”) representing 100.00% of the aggregate outstanding principal
amount of the Assignor’s Loans under the Credit and Security Agreement on the
date hereof and (ii) the amount set forth on Schedule I hereto representing all
accrued but unpaid (whether or not then due) CP Costs, fees and other costs and
expenses payable in respect of such Loans to but excluding the date hereof (such
amount, the “CP Costs and Other Costs”; together with the Principal Payment,
collectively, the “Payoff Amount”). Upon the Assignor’s receipt of the Payoff
Amount in its entirety, the Assignor hereby sells, transfers, assigns and
delegates to the Assignee, without recourse, representation or warranty except
as otherwise provided herein, and the Assignee hereby irrevocably purchases,
receives, accepts and assumes from the Assignor, all of the Assignor’s rights
under, interest in, title to and all its obligations under the Credit and
Security Agreement and the other Assigned Documents. Without limiting the
generality of the foregoing, the Assignor hereby assigns to the Assignee all of
its right, title and interest in the Collateral.

Payment of each portion of the Payoff Amount shall be made by wire transfer of
immediately available funds in accordance with the payment instructions set
forth on Schedule II hereto.

(b) Removal of Assignor. From and after the Effective Date (as defined below),
the Assignor shall cease to be a party to the Credit and Security Agreement and
each of the other Assigned Documents to which it was a party and shall no longer
have any rights or obligations under the Credit and Security Agreement or any
other Assigned Document (other than such rights which by their express terms
survive termination thereof).

 

2



--------------------------------------------------------------------------------

(c) Limitation on Liability. Notwithstanding anything to the contrary set forth
in this Amendment, the Assignee does not accept or assume any liability or
responsibility for any breach, failure or other act or omission on the part of
the Assignor, or any indemnification or other cost, fee or expense related
thereto, in each case which occurred or directly or indirectly arose out of an
event which occurred prior to the Effective Date.

(d) Acknowledgement and Agreement. Each of the parties and signatories hereto
(i) hereby acknowledges and agrees to the sale, assignment and assumption set
forth in clause (a) above and (ii) expressly waives any notice or other
applicable requirements set forth in any Transaction Document as a prerequisite
or condition precedent to such sale, assignment and assumption (other than as
set forth herein).

SECTION 2. SunTrust Assignment, Assumption and Joinder.

(a) Assignment by Prior SunTrust Co-Agent to New SunTrust Co-Agent and Joinder.
Effective as of the Effective Date, the Prior SunTrust Co-Agent hereby
transfers, assigns and delegates to the New SunTrust Co-Agent, and the New
SunTrust Co-Agent hereby irrevocably, receives, accepts and assumes from the
Prior SunTrust Co-Agent, all of the Prior SunTrust Co-Agent’s rights under,
interest in, title to and all its duties and obligations under the Credit and
Security Agreement and the other Transaction Documents. From and after the date
hereof, SunTrust shall be a Co-Agent party to the Credit and Security Agreement,
for all purposes of the Credit and Security Agreement and the other Transaction
Documents as if SunTrust were an original party to the Credit and Security
Agreement in such capacity, and SunTrust assumes all related rights and agrees
to be bound by all of the terms and provisions applicable to Co-Agents contained
in the Credit and Security Agreement and the other Transaction Documents.

(b) Removal of STRH. From and after the Effective Date, STRH shall cease to be a
party to the Credit and Security Agreement and each of the other Transaction
Documents to which it was a party and shall no longer have any rights or
obligations under the Credit and Security Agreement or any other Transaction
Document (other than such rights which by their express terms survive
termination thereof).

(c) Acknowledgement and Agreement; Consent to Joinder. Each of the parties and
signatories hereto (i) hereby acknowledges and agrees to the assignment,
assumption and joinder of SunTrust as a party to the Credit and Security
Agreement in the capacity of a Co-Agent set forth in clause (a) above and
(ii) expressly waives any notice or other applicable requirements set forth in
any Transaction Document as a prerequisite or condition precedent to such
assignment, assumption and joinder (other than as set forth herein).

SECTION 3. Joinder of Temecula Valley Hospital Receivables, L.L.C.

(a) Temecula Valley Hospital Receivables, L.L.C. as a Borrower. From and after
the date hereof, Temecula Valley Hospital Receivables, L.L.C., a Delaware
limited liability company (“Temecula Valley Receivables”) shall be a Borrower
party to the Credit and Security Agreement, for all purposes of the Credit and
Security Agreement

 

3



--------------------------------------------------------------------------------

and the other Transaction Documents as if Temecula Valley Receivables were an
original party to the Credit and Security Agreement in such capacity, and
Temecula Valley Receivables assumes all related rights and agrees to be bound by
all of the terms and provisions applicable to Borrowers contained in the Credit
and Security Agreement and the other Transaction Documents. For the avoidance of
doubt, Temecula Valley Receivables hereby acknowledges and agrees that pursuant
to Section 13.1 of the Credit and Security Agreement, it has granted and hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in all of Temecula Valley Receivables’ right, title and
interest, whether now owned and existing or hereafter arising in and to the
Collateral. Temecula Valley Receivables hereby acknowledges and agrees that it
has received copies of the Credit and Security Agreement and each of the other
Transaction Documents.

(b) Consent to Joinder. Each of the parties hereto consents to the foregoing
joinder of Temecula Valley Receivables to the Credit and Security Agreement in
the capacity of a “Borrower” and any otherwise applicable conditions precedent
thereto under the Credit and Security Agreement and the other Transaction
Documents (other than as set forth herein) are hereby waived.

SECTION 4. Amendments to the Credit and Security Agreement. The Credit and
Security Agreement is hereby amended as of the date hereof as follows:

(a) Each reference to the phrase “Market Street’s Lender Group” in the Credit
and Security Agreement is replaced with a reference to the phrase “PNC’s Lender
Group”.

(b) Section 1.1(a)(ii)(B) of the Credit and Security Agreement is replaced in
its entirety with the following:

(B) if such Conduit declines to make any such Loan, the Liquidity Banks in such
Lender Group shall make Loans in an aggregate principal amount equal to the
related Lender Group’s Percentage of such requested Advance;

provided, however, that each of the parties hereto hereby acknowledges and
agrees that (i) from and after the First Amendment Date, the SunTrust Lender
Group shall not include a Conduit (unless and until a Conduit shall later join
such Lender Group pursuant to the terms hereof) and (ii) from and after the
Second Amendment Date, the PNC Lender Group shall not include a Conduit (unless
and until a Conduit shall later join such Lender Group pursuant to the terms
hereof), and each request by the Collection Agent, on behalf of the Borrowers,
of Advances from the Conduits pursuant to Section 1.2 shall be deemed to be a
request that the Liquidity Banks in SunTrust’s Lender Group or PNC’s Lender
Group, as applicable, make Loans in an aggregate principal amount equal to such
Lender Group’s Percentage of such requested Advance.

 

4



--------------------------------------------------------------------------------

(c) The following provision is hereby added to the end of Section 1.3 of the
Credit and Security Agreement:

Notwithstanding the forgoing, at any time on or after January 1, 2015 or such
later date that any Lender is required to comply with any “liquidity coverage
ratio” under or in connection with Basel III, the Collection Agent shall not
provide any Reduction Notice, if after giving effect thereto, the Aggregate
Principal plus the Adjusted LC Participation Amount at such time would be less
than an amount equal to the lesser of (a) 50.0% of the Aggregate Commitment at
such time and (b) 50% of the Borrowing Base at such time (such amount, the
“Threshold”); provided, however, that the Collection Agent may, at its sole
discretion, elect to be exempt from the forgoing requirement set forth in this
sentence for a single period of thirty (30) continuous days during each calendar
year by providing advance written notice thereof to the Administrative Agent and
each Co-Agent; provided, further, however, that the Collection Agent hereby
covenants and agrees to promptly, but in any event within thirty (30) days
following any reduction of the Aggregate Principal below the Threshold pursuant
to this Section 1.3 or Section 1.4, to request either an Advance or the issuance
of a Letter of Credit such that the Aggregate Principal plus the Adjusted LC
Participation Amount at such time would be no less than an amount equal to the
lesser of (a) 50.0% of the Aggregate Commitment at such time and (b) 50% of the
Borrowing Base at such time; it being understood and agreed that each Advance or
issuance of a Letter of Credit under this Agreement are subject to the
conditions precedent set forth in Article VI.

(d) The first sentence of Section 11.8(b) of the Credit and Security Agreement
is replaced in its entirety with the following:

The Administrative Agent acts, or may in the future act: (i) as a Co-Agent,
(ii) as LC Bank and/or as an LC Participant, (iii) as a Liquidity Bank for any
Conduit, (iv) as administrative agent for any Conduit, (v) as issuing and paying
agent for any Conduit’s Commercial Paper, (vi) to provide credit or liquidity
enhancement for the timely payment for any Conduit’s Commercial Paper and
(vii) to provide other services from time to time for any Conduit (collectively,
the “Administrative Agent Roles”).

(e) The following new defined term and definition thereof is added to Exhibit I
to the Credit and Security Agreement in appropriate alphabetical order:

“Second Amendment Date” means October 25, 2013.

 

5



--------------------------------------------------------------------------------

(f) The definition of “Co-Agent Account” set forth in Exhibit I to the Credit
and Security Agreement is replaced in its entirety with the following:

 

  (i) for PNC’s Lender Group:

 

  (A) with respect to the “Amendment Fee” as set forth in the Fee Letter:

PNC Bank, National Association

ABA No: 043 000 096

DDA No: 1-188375

Reference: Cost Center 0087001

Account Name: PNC Capital Markets LLC

Attention: Charlene Wilson

 

  (B) with respect to all other payments, fees and expenses:

PNC Bank, National Association

ABA No: 043 000 096

AC No: 130760016803

Reference: UHS Receivables Corp.

Account Name: Commercial Loan Department

 

  (ii) for Victory’s Lender Group:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

ABA No: 026-009-632

AC No: 310-051-428

Acct. Name: VRC

Reference: UHS

 

  (iii) for SunTrust’s Lender Group:

SunTrust Bank

Atlanta, Georgia

ABA No. 061000104

AC No: 1000022220783

Credit: Agency Services Operating Account

Reference: UHS Receivables

Attention: Doug Weltz

(g) The following new defined term and definition thereof is hereby added to the
Credit and Security Agreement in appropriate alphabetical order:

“Basel III” means the agreements reached by the Basel Committee on Banking
Supervision in “Basel III: A Global Regulatory Framework for More Resilient
Banks and Banking Systems” (as amended, supplemented or otherwise modified or
replaced from time to time).

 

6



--------------------------------------------------------------------------------

(h) The definition of “Conduit” set forth in Exhibit I to the Credit and
Security Agreement is replaced in its entirety with the following:

“Conduit” means each commercial paper conduit that is a party to this Agreement,
as a lender, or that becomes a party to this Agreement, as a lender pursuant to
an Assignment Agreement or otherwise. As of the date hereof, the Conduits are
Market Street and Victory. As of the Second Amendment Date, Victory is the only
Conduit.

(i) The definition of “Facility Termination Date” set forth in Exhibit I to the
Credit and Security Agreement is hereby amended by replacing the date “October
25, 2013” where it appears therein with the date “October 25, 2016”.

(j) The definition of “Lender Group” set forth in Exhibit I to the Credit and
Security Agreement is replaced in its entirety with the following:

“Lender Group” means, (A) with respect to any Conduit, (i) such Conduit,
(ii) its Liquidity Bank(s), (iii) its Co-Agent and (iv) it’s LC Participant(s),
(B) with respect to PNC, PNC as (i) a Liquidity Bank, (ii) a Co-Agent, (iii) an
LC Participant, (iv) the LC Bank and (v) the Administrative Agent and (C) with
respect to SunTrust, (i) SunTrust as a Liquidity Bank, (ii) STRH as its Co-Agent
and (iii) SunTrust as an LC Participant.

(k) Clause (A) of the definition of “LIBO Rate” set forth in Exhibit I to the
Credit and Security Agreement is replaced in its entirety with the following:

(A) for any Lender in either the SunTrust Lender Group or the PNC Lender Group,
for any day during any Interest Period, the one-month rate for U.S. dollar
deposits as reported on the Reuters Screen LIBOR01 Page or any other page that
may replace such page from time to time for the purpose of displaying offered
rates of leading banks for London interbank deposits in United States dollars,
as of 11:00 a.m. (London time) for such day, or if such day is not a Business
Day, then the immediately preceding Business Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source for London
interbank quotation), in each case, changing when and as such rate changes and

(l) The definition of “Originator” set forth in Exhibit I to the Credit and
Security Agreement is hereby amended by (i) deleting “Auburn Regional Medical
Center, Inc.,” where it appears therein and (ii) inserting “Temecula Valley
Hospital, Inc.,” in appropriate alphabetic order.

(m) Exhibit III to the Credit and Security Agreement is hereby replaced in its
entirety with Exhibit A attached hereto.

 

7



--------------------------------------------------------------------------------

SECTION 5. Acknowledgments and Agreements. After giving effect to this
Amendment, the initial Interest Rate for each outstanding Loan on the date
hereof by PNC shall be the LIBO Rate (unless the Default Rate is then
applicable).

SECTION 6. Representations and Warranties. Each Borrower, the Collection Agent,
the Servicer and the Performance Guarantor hereby represents and warrants to the
Lenders, the Co-Agents, the Administrative Agent and the Assignee as follows:

(a) Representations and Warranties. The representations and warranties made by
such Person in the Transaction Documents are true and correct as of the date
hereof and after giving effect to this Amendment (unless stated to relate solely
to an earlier date, in which case such representations or warranties were true
and correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
other Transaction Documents to which such Person is a party, as amended hereby,
are within each of its organizational powers and have been duly authorized by
all necessary organizational action on its part. This Amendment and the other
Transaction Documents to which such Person is a party, as amended hereby, are
such Person’s valid and legally binding obligations, enforceable in accordance
with its terms.

(c) No Amortization Event. After giving effect to this Amendment and the
transactions contemplated hereby, no Amortization Event or Unmatured
Amortization Event has occurred and is continuing.

SECTION 7. Effectiveness. This Amendment shall become effective on the date
hereof (the “Effective Date”) upon (a) payment of the “Amendment Fee” (under and
as defined in the Amendment Fee Letter) in accordance with the terms of the
Amendment Fee Letter, (b) receipt by the Assignor of the Payoff Amount in its
entirety in accordance with Section 1 of this Amendment and (c) receipt by the
Administrative Agent of each of the items listed on Exhibit B attached hereto,
in each case in form and substance acceptable to the Administrative Agent.

SECTION 8. CHOICE OF LAW; CONSENT TO JURISDICTION.

(a) THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

(b) EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AMENDMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW

 

8



--------------------------------------------------------------------------------

OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN
SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING
BY ANY LOAN PARTY AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY
SUCH LOAN PARTY PURSUANT TO THIS AMENDMENT SHALL BE BROUGHT ONLY IN A COURT IN
THE BOROUGH OF MANHATTAN, NEW YORK.

SECTION 9. Effect of Amendment. All provisions of the Credit and Security
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Credit and Security Agreement (or in any other Transaction Document) to
“this Agreement”, “hereof”, “herein” or words of similar effect referring to the
Credit and Security Agreement shall be deemed to be references to the Credit and
Security Agreement as amended by this Amendment. This Amendment shall not be
deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Credit and Security Agreement other than as set forth herein.

SECTION 10. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each counterpart
shall be deemed to be an original, and all such counterparts shall together
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 11. Transaction Document. This Amendment shall constitute a Transaction
Document for all purposes.

SECTION 12. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Credit and Security Agreement or any provision hereof or
thereof.

SECTION 13. Further Assurances. Each of the Borrowers, the Collection Agent, the
Servicer and the Performance Guarantor hereby agrees to do all such things and
execute all such documents and instruments, at the Borrowers’ sole expense, as
the Assignee may reasonably consider necessary or desirable to give full effect
to the assignment and assumption set forth in Section 1 of this Amendment.

SECTION 14. Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Credit and Security Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 15. No Proceedings. Each of the parties hereto hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of Market Street, it will not
institute against, or join any other Person in instituting against, Market
Street any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States. This Section 15 shall survive termination of the
Credit and Security Agreement.

SECTION 16. Ratification. After giving effect to this Amendment and each of the
other agreements, documents and instruments contemplated in connection herewith,
the Performance Undertaking, along with each of the provisions thereof, remains
in full force and effect and is hereby ratified and reaffirmed by the
Performance Guarantor and each of the other parties hereto.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

AIKEN REGIONAL RECEIVABLES, L.L.C.,

DISTRICT HOSPITAL PARTNERS RECEIVABLES, L.L.C.,

FORT DUNCAN MEDICAL RECEIVABLES, L.L.C.,

LANCASTER HOSPITAL RECEIVABLES, L.L.C.,

LAREDO REGIONAL RECEIVABLES, L.L.C.,

MANATEE MEMORIAL RECEIVABLES, L.L.C.,

MCALLEN HOSPITALS RECEIVABLES, L.L.C.,

NORTHWEST TEXAS HEALTHCARE RECEIVABLES, L.L.C.,

SPARKS FAMILY HOSPITAL RECEIVABLES, L.L.C.,

SUMMERLIN HOSPITAL RECEIVABLES, L.L.C.,

TEMECULA VALLEY HOSPITAL RECEIVABLES, L.L.C.,

TEXOMA HEALTHCARE SYSTEM RECEIVABLES, L.L.C.,

UHS OF OKLAHOMA RECEIVABLES, L.L.C.,

UHS-CORONA RECEIVABLES, L.L.C.,

RANCHO SPRINGS RECEIVABLES, L.L.C.,

VALLEY HEALTH SYSTEM RECEIVABLES, L.L.C. AND

WELLINGTON REGIONAL RECEIVABLES, L.L.C.,

AS BORROWERS

 

By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   Treasurer



--------------------------------------------------------------------------------

UHS RECEIVABLES CORP., AS COLLECTION AGENT By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   Treasurer UHS OF DELAWARE, INC., AS SERVICER
By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   Vice President and Treasurer UNIVERSAL
HEALTH SERVICES, INC., AS PERFORMANCE GUARANTOR By:  

/s/ Cheryl K. Ramagano

Name:   Cheryl K. Ramagano Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS LIQUIDITY BANK AND
LC PARTICIPANT FOR VICTORY’S LENDER GROUP By:  

/s/ B. McNany

Name:   B. McNany Title:   Vice-President THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
AS CO-AGENT FOR VICTORY’S LENDER GROUP By:  

/s/ Luna Mills

Name:   Luna Mills Title:   Director VICTORY RECEIVABLES CORPORATION,
AS A CONDUIT By:  

/s/ David V. DeAngelis

Name:   David V. DeAngelis Title:   Vice President



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC.,
AS PRIOR SUNTRUST CO-AGENT By:  

/s/ Pawan Churiwal

Name:   Pawan Churiwal Title:   Vice President SUNTRUST BANK, AS LIQUIDITY BANK
AND LC PARTICIPANT FOR SUNTRUST’S LENDER GROUP AND AS NEW SUNTRUST CO-AGENT By:
 

/s/ Michael Peden

Name:   Michael Peden Title:   Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, AS LC PARTICIPANT, LIQUIDITY BANK AND AS LC BANK
By:  

/s/ Mark S. Falcione

Name:   Mark S. Falcione Title:   Executive Vice President PNC BANK, NATIONAL
ASSOCIATION, AS CO-AGENT, ADMINISTRATIVE AGENT AND AS ASSIGNEE By:  

/s/ Mark S. Falcione

Name:   Mark S. Falcione Title:   Executive Vice President MARKET STREET FUNDING
LLC, AS A CONDUIT AND AS ASSIGNOR By:  

/s/ Evelyn Echevarria

Name:   Evelyn Echevarria Title:   Vice President